WHITING, P. J.
This matter comes before us upon the petition of Charles Schull, asking for a rehearing in the disbarment proceedings in which this court entered an order of suspension, effective commencing June 18, 1910, and continuing six months from such date. The court having carefully considered such petition, and being fully satisfied that there was no error in the decision of the court rendered herein, such petition for rehearing is in all things denied.-
A petition having been presented to this court, signed by the judge of the circuit court of the Third judicial circuit of this state, and by'nearly all the members of the bar of such circuit, the same .being the circuit wherein said Schull resides and where he has- practiced his profession, in which petitioners testify to the good record of this petitioner as state’s attorney in all matters other than the matters for which he was suspended, and this court *354feeling that it is justified in giving great weight to such petition coming from the officers of this court, and believing that good cause exists why leniency should be shown herein, it is the decision of this court that the judgment of this court suspending the petitioner as a member of this bar be and the same is modified, so that such suspension shall expire November 5, 1910.